DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/13/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are not persuasive.  Therefore, the rejection has been largely maintained, while the applicant’s arguments have been addressed in full below. 
The examiner acknowledges the applicant’s statement regarding the inventor name, and has updated the phrasing in the office action for the sake of clarity. However, as the examiner previously provided the correct US Patent Number (6160945), providing little room for doubt, this does not constitute grounds for a second nonfinal rejection to be issued; Tae Hyung is part of the inventor’s full given name, “Rhee Tae-Hyung” per linguistic convention. 
The applicant makes the following arguments: (1) that Rhee is referenced in the heading of the claim rejection, but Tae-Hyung is relied upon (2a) that Iseli does not teach a single core of a flexible waveguide, but rather multiple channels forming a channel system and (2b) modifying Iseli to create a single core would be counter to the teachings of Iseli, and would constitute impermissible hindsight (including reliance upon Nicholson-Smith). 
See rejection and annotated figures below. Iseli states in paragraph [106] the optical fibers can have a chosen arrangement and that “it would be possible to technically realize such separate control [of single channels]” [0101]. In its disclosure of a “channel system,” Iseli also discloses wherein “the first channel can be considered a central trunk,” while branching channels (“second, third or higher order”) deviate from this central trunk ([0040]). In Fig. 5, for instance, a central trunk on the carrier plate 102 is indicated with an axis parallel to that of the shaft 104; Iseli states wherein “…the number of subsequent splits within a channel system may be limited to one” [0039]. In its Abstract, Iseli states, “and the disc/belt comprises one…or more independent channel systems (101)” (emphasis added); that the channel systems operate independently is essential to Iseli’s purpose, and illustrates that the central trunk may be operated without higher order “branching channels,” demonstrating that reliance upon this central trunk would not be counter to Iseli’s teachings. If the channels are independent, and if there is only one central channel, then reliance on that channel alone is one of the embodiments of Iseli. For further clarity, see annotated figures below (Fig. 3 and Fig. 5 of Iseli). 

    PNG
    media_image1.png
    437
    1156
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    829
    media_image2.png
    Greyscale


Additionally, Nicholson-Smith states wherein the principles of total internal reflection (See Section 2.2, Operating Principles of Flexible Optical Waveguides) guide waveguide design with respect to a phototherapeutic target. Operating principles can hardly be said to constitute hindsight; for instance, given a dual-sided waveguide which emits light incident upon a target, the side facing the target should be primarily emissive, while the side facing away from the target should be reflective (should light strike this reflective surface, the light is redirected to the target) in order to maximize transmission of light from source to target. Fig. 2.8 of Nicholson-Smith depicts the geometry of a waveguide curved around a spherical target. According to Nicholson-Smith, “the critical radius of curvature represents the minimum radius a waveguide may be bent without propagating light failing to reflect back into the core,” (p. 25) and states a relationship between critical bend radius, and the ratio of the refractive indices of core to cladding. The geometry of Fig. 2.8 is closely akin to a waveguide curved around an eye, where the bend radius may approach critical bend radius, and it is thus essential to optimize the ratio of core: cladding refractive indices to prevent a “failure of propagating light to reflect back into the core.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli  (US Patent Publication No. US 2015/0257928) and in further in view of George (WO2016134181A1)and in further view of Nicholson Smith (Nicholson-Smith, Chloe O. Controlled Guidance of Light in Large Area Flexible Optical Waveguide Sheets. The University of Western Ontario. A thesis submitted in partial fulfillment of the requirements for the Master of Engineering Science degree in Mechanical and Materials Engineering. 27 September 2016; see attached).
Regarding claim 1, Iseli discloses a system for delivering light to a curved surface of a tissue of a subject, comprising: 
a light source (“..The light for the optical fibers in the SARS is provided by an externally controllable and adjustable radiation source” [108]; 
an optical coupler (see para. [108, last two lines, which is considered a coupler functioning therein coupled to the light source) coupled to the light source and 
a flexible waveguide (100/102) coupled to the optical coupler the flexible waveguide comprising a single core having a first end and a second end with and elongated flat portion therebetween (See annotated figure 3 above; note: although Iseli discloses multiple branch extending from a single core fiber. Iseli disclosed operating any number of channels including a single core (best seen in the middle figure of figure 3). Thus when one channel is operating a single core is present. Further the claim is recited in an open ended format that include the term “comprising” which is interpreted to include other elements/channels. Thus Iseli discloses a single core).  
           light from the light source being emitted substantially uniformly from along the elongated flat portion of the core of the flexible waveguide, thereby delivering light substantially uniformly along the curved surface of the tissue (“a diffuser 103 [which] diffuses light so that a more homogeneous distribution of light is achieved” [111], Fig. 5). The statement that the distribution is homogeneous reads on the term “uniform,” as Merriam Webster defines the term to mean “of a uniform structure or composition.” In Fig. 5, the use of the diffuser 103 avoids the "hot spots" with a high amount of radiation energy or areas with too little light energy levels occur” [107].
However, George is cited to show further a single core wave guide comprising  a device for ophthalmic surgery and thus exists in the same field of endeavor, states that strand waveguides, “… may consist of a single material or a cladding with low refractive index relative to a core with higher refractive index as in a fiber optic.” ([0040]). Such variations of waveguides (whether “a core” as stated in George, or several “optical fibers” which comprise a multi-component core, as stated in Iseli) are commonly known. 
Regarding the elongated flat portion comprising an inner surface and an outer surface, the inner surface of the elongated flat portion configured to face the curved surface of the tissue, and the flexible waveguide comprising a reflective layer adjacent the outer surface of the elongated flat portion, Iseli discloses a reflective portion ([0110]), but does not necessarily disclose its configuration. However, Nicholson-Smith, which discloses PDMS optical waveguide optimization and thus exists in the applicant’s field of endeavor, discloses flat, elongated waveguides, and the advantage they confer over other kinds of waveguides (greater efficiency; see Abstract). Nicholson-Smith also discloses the strategic addition of reflective coating as a means of correcting for particular waveguide geometries (see p. 121), and a compelling motivation to do so in order to increase total internal reflection of the waveguide (p. 23-25). See Fig. 2.11(a) on p. 34, which depicts an edge-lit waveguide, with one diffusive surface and one reflective surface; although the orientation of the diffusive and reflective surfaces with respect to target tissue is not disclosed. Firstly regarding the diffusive/reflective surface claimed, it would be obvious to one of ordinary skill in the art to incorporate the optimized reflective geometry as disclosed by Nicholson-Smith (that is, an edge-lit waveguide with one diffusive and one reflective surface) into the device as disclosed Iseli in view of George, to optimize the application of total internal reflection (a motivation disclosed by Nicholson-Smith, p. 23-25), such that the therapeutic effect of the light delivery is maximized. Secondly regarding the configuration of the waveguide, it would be further obvious to one of ordinary skill in the art to position the diffusive surface disclosed by Nicholson-Smith adjacent to the target tissue such that light is incident to the eye (and the waveguide’s phototherapeutic benefits are realized) while positioning the reflective surface away from target tissue, in view of the motivation of Nicholson-Smith: that e through total internal reflection, loss of light intensity over the length of the waveguide can be mitigated (see p. 36, which states, “a lowering of the intensity of illumination with distance from the source,” see attached NPL).

Regarding claims 6-9, Iseli teaches wherein the optical coupler is coupled to the first end of the flexible waveguide, wherein the optical coupler comprises a fiber coupler coupled to the light source and to the flexible waveguide, wherein the optical coupler comprises a plurality of optical fibers coupled to the fiber coupler, wherein a first optical fiber of the plurality of optical fibers is coupled from the light source to the optical coupler and a second optical fiber of the plurality of optical fibers is coupled from the optical coupler to the first end of the flexible waveguide, wherein a third optical fiber of the plurality of optical fibers is coupled from the optical coupler to the second end of the flexible waveguide (“Fig. 5 A shows a possible arrangement of few and relatively thick optical fibers within the diffuser for the forwarding of relatively high radiation energy levels” [111]). Essentially, Fig. 5A shows multiple optical fibers – the image depicts seven fibers, each of which connects the coupler to the end of the waveguide – thus, at least three optical fibers as the applicant has claimed. 

Regarding claim 18, Iseli teaches wherein the curved surface of the tissue comprises at least a portion of an equatorial sclera, a posterior sclera, or a cornea of an eyeball of the subject, wherein the elongated flat portion is placed adjacent the curved surface of the tissue of the subject, and wherein the elongated flat portion is placed adjacent the curved surface of the tissue of the subject (“a device for a medical treatment of a sclera, the device (100) comprising a curved disc or a belt (102), wherein the disc/belt is configured to be placed into the Tenon's space…to superficially cover said [area of the sclera]” [Abstract]). 

Regarding claim 20, Iseli further teaches wherein the curved surface of the tissue has a radius of curvature of 20 mm or less (Fig. 2A, where the curved surface of the eye tissue has a radius of <12 mm).
  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Nicholson Smith as applied to claim 1 above, and further in view of Tae Hyung (Patent Publication No. US 6160945 A).
Regarding claim 2-3, Iseli substantially discloses an optical waveguide device for medical treatment of a sclera, however fails to use the word "cladding." However, Rhee Tae-Hyung, which discloses an optical waveguide device for loss absorption, teaches wherein the flexible waveguide further comprises cladding attached to at least one side of the core and wherein the core comprises a polymer or an oil having an index of refraction that is greater than an index of refraction of the cladding {“the device includes an optical waveguide formed of a material having a refractive index greater than a refractive index of the lower cladding,., [and] an upper cladding formed so as to completely cover the optical waveguide" [Abstract]}. Iseli's device uses optical fibers to transmit light. The inherent structure of an optical fiber comprises at least a core and cladding, and often a coating. It. is known to one of ordinary skill in the art that it is desirous to optimize the fiber for efficient transmission of the optical signal to minimize loss. The higher refractive index of the core relative to the cladding ensures total internal reflection of light at less than the critical angle as it passes through the core, minimizing loss. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the optical fiber disclosed by Iseli with the high-refractive index core disclosed by Rhee Tae-Hyung.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Nicholson Smith in view of Rhee Tae-Hyung , and further in view of Mule (US 680732 B2).
Regarding claim 5, Iseli substantially discloses a flexible waveguide with a reflective layer designed to minimize signal loss, but does not mention an “air gap.” Mule teaches an optical waveguide with embedded air-gap cladding layer [Title]. Mule teaches a waveguide comprising an air gap between the flexible waveguide and the absorptive layer or the reflective layer (“Fig. 1 A: Waveguide 100 includes a substrate 110, a lower cladding layer 120, the air-gap cladding layer 155, and an overcoat layer 150” [Fig. 1A] where the air-gap layer serves to “decreased bending loss along bent waveguide paths and reduced cross-talk between adjacent waveguides” [5]). Reducing loss in waveguide paths is a goal known to one of ordinary skill of the art; therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Iseli with the air gap cladding layer disclosed by Mule.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Nicholson Smith as applied to claim 1 above, and further in view of Chen (Patent Pub. No. WO 2007117667 A2).
Regarding claim 10, Iseli substantially discloses an arrangement of optical fibers, but does not use the words “light detector.” Chen teaches wherein a fourth optical fiber of the plurality of optical fibers is coupled from the optical coupler to a light detector, the light detector detecting at least one of excitation light or fluorescence light from the fourth optical fiber (“[an] optical waveguide having a longitudinal core 110 configured to transmit light…in optical communication with photo detectors 126, 128, 130 configured to detect light transmitted from the longitudinal core to generate light detection data” [Abstract]). It is known to one of ordinary skill in the art that monitoring excitation light during scleral crosslinking is beneficial for calibrating and monitoring the intensity of light treatment. It would have been therefore obvious at the time of filing to combine the optical fiber arrangement disclosed by Iseli with the photodetectors taught by Chen.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Nicholson Smith as applied to claim 1 above, and further in view of Langley Lloyd (Patent Publication No. GB2483283A).
Regarding claims 11-12, Iseli discloses a flexible waveguide but does not mention its variable thickness and taper, although a tapered end is depicted in Fig. 2A. Langley Lloyd teaches wherein the first end of the flexible waveguide has a first thickness and the second end of the flexible waveguide has a second thickness, the first thickness being greater than the second thickness and wherein the flexible waveguide is linearly tapered in thickness from the first end to the second end (“An optoelectronic device comprises an optical waveguide 100. A portion 104 of the waveguide underneath the electrode is tapered. The width of the tapered portion may be varied linearly, exponentially or step-wise.” [Abstract], Fig. 1 Langley Lloyd). A linear taper inherently must be thicker at one end than another. It is known to one of ordinary skill in the art that reducing signal dissipation is desirous. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the flexible waveguide of Iseli with the linear taper disclosed by Langley Lloyd.
Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George as applied to claim 1 above, and further in view of Sakashita (Publication No. EP 1834968 A1).
Regarding claim 13, Iseli discloses a treatment wavelength range of 400 nm-800 nm (“The light radiation in the context of the devices and methods of the present invention is preferably …"blue light" radiation [with preferably a] wavelength of from about 420 to about 480 nm, particularly when riboflavin is used as the photosensitive substance.” [Iseli 123]) but does not state that the waveguide is transparent. Sakashita  teaches wherein the flexible waveguide is transparent (“the homopolymers and the copolymers,” comprising the waveguide, “have…excellent transparency or light transmittance” [10]). It would have been obvious to one of ordinary skill in the art at the time of filing to use a waveguide which is transparent to the particular treatment light, as taught by Sakashita, because doing so would allow Iseli’s treatment light to reach its desired target and would therefore allow the objective of the treatment to be achieved.

Regarding claim 14, Iseli discloses a flexible waveguide, but doesn’t state an index of refraction of at least 1.5. However, Sakashita teaches an index of refraction for the waveguide that is close to the claimed range (“The copolymer [for the waveguide] has an index of refraction in the range of 1.39 to 1.475” [8]). Per MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. It is known to one of ordinary skill in the art that low light scattering is desirable. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the waveguide of Iseli with the index of refraction of Sakashita. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal index of refraction for the waveguide based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 19, Iseli further teaches wherein the flexible waveguide delivers light with substantial uniformity (“The inner part of the device is designed by the diffuser 103. The diffuser 103 is to provide for a homogeneous extensive illumination so that no "hot spots" with a high amount of radiation energy or areas with too little light energy levels occur” [107]). However, Iseli does not state a 3dB range. Sakashita teaches wherein the flexible waveguide delivers light within a 3 dB range along the curved surface of the tissue (“wherein the polymer composition has a total light scattering loss of not more than 100 dB/km,” [Abstract]). This rate, if extrapolated to the size of the eye tissue (radius <12 mm) would result in less than 3dB total light scattering loss along the surface of the tissue. Additionally, it should be noted that per MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. As it is desirable to minimize scattering loss, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Iseli with the scattering loss rate and range taught by Sakashita. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal dB range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Nicholson Smith in view of Rhee Tae-Hyung as applied to claim 2 above, and further in view of Nichol (US 20110277361 A1).
Regarding claim 15, Iseli discloses a flexible waveguide but does not state the material comprising the cladding. Nichol teaches wherein the cladding comprises PDMS (“a coating or material comprising nanostructured fibers, comprising polymeric materials such as…PDMS, or other light transmitting or partially light transmitting materials” [324]). As PDMS is commonly used as a light transmitting material in optoelectronics applications, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the waveguide of Iseli with the PDMS coating of Nichol.

Regarding claim 16, Iseli discloses a flexible waveguide but does not state the specific material comprising the polymer. Nichol teaches wherein the core comprises polyurethane (“In one embodiment, a component or region of the light emitting device comprises a light transmitting material selected from the group…thermoplastic polyurethane resins” [372]). It is common to use polyurethane in optoelectronics applications, i.e. for its flexibility. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the waveguide of Iseli with polyurethane as taught by Nichol.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Nicholson Smith in view of Rhee Tae-Hyung in view of Nichol as applied to claim 16 above, and further in view of Lackritz (US Patent Publication No. US 20010031122 A1).
Regarding claim 17, Iseli discloses a reflective layer but does not state the material comprising that layer. Lackritz discloses wherein the reflective layer comprises Mylar (“lower cladding layer 202…[made of] a flexible web-like material such as Mylar” [page 8, line 2-10]). As it is known to one of ordinary skill in the art to use Mylar for its desirable properties of flexibility and reflectivity, it would be obvious to one of ordinary skill at the filing date to combine the reflective layer of Iseli with Mylar as taught by Lackritz.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8am-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792